PL v 506-510 Assoc., LLC (2018 NY Slip Op 03603)





PL v 506-510 Assoc., LLC


2018 NY Slip Op 03603


Decided on May 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2018

Acosta, P.J., Tom, Mazzarelli, Kern, Singh, JJ.


6612 14040/04

[*1]PL, etc., et al., Plaintiffs-Respondents,
v506-510 Associates, LLC, Proto Realty Management Corp., et al., Defendants-Respondents, Compliance Inspection Service, LLC, Defendant, 510 W. 150th Street, et al., Defendants-Appellants.


Smith Mazure Director Wilkins Young & Yagerman, P.C., New York (Angela Lurie Milch of counsel), for appellants.
Sullivan Papain Block McGrath & Cannavo P.C., New York (Stephen G. Glasser of counsel), for PL and Lucia G., respondents.
Leahey & Johnson, P.C., New York (Michael G. Dempsey of counsel), for 506-510 Associates, LLC and Proto Realty Management Corp., respondents.
Wood Smith Henning & Berman LLP, New York (David H. Larkin of counsel), for Asbestway Abatement Corp., respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about April 18, 2017, which denied defendants 510 W. 150th Street and Dalan Management Associates, Inc.'s motion for summary judgment dismissing the complaint and all cross claims against them, unanimously affirmed, without costs.
Defendants failed to establish prima facie that they acted reasonably under the circumstances to, inter alia, timely remediate the lead-based paint condition in plaintiffs' apartment and/or to move the infant plaintiff to another apartment based upon the violations that existed at the time that defendants took control of the building (see Administrative Code of City of NY § 27-2056.3; Ortiz v Gun Hill Mgt., Inc., 81 AD3d 512 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 17, 2018
CLERK